PER CURIAM.
The question here is of the proper rate of duty on articles of merchandise imported in October, 1895, by Marshall Field & Co. The articles were each in the form of buttons having a metal shank and back and set with a cluster of imitation diamonds. The collector of customs at Chicago classified them as “buttons of glass,” dutiable at 35 per cent, ad valorem, under paragraph 317 of the act of August 27, 1894, but the importers, insisting that the classification should be with “manufactures of paste or of which paste is the component material of chief value,” dutiable at 25 per cent, ad valorem, appealed to the board of general appraisers at New York. That board, on the evidence adduced, found the merchandise in question to be in the form of buttons with metal shanks, and to consist, in addition to the shank and metal back, of clusters of imitation diamonds commercially known as paste; that the paste was the component material of chief value; that the articles were not known commercially as buttons nor as jewelry; and that, on the principles enunciated by the board in another case mentioned- in the *863finding, the claim of the protestants, that the merchandise was dutiable as a manufacture of which paste is the component material of chief value, should be sustained. This decision the court below affirmed, and a careful consideration of the evidence and of the briefs convinces us that the ruling is right. The decree is therefore affirmed.